DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Line 1, “The invention relates to” should be deleted. Further, line 2, “(1)” should be deleted. 

Claim Objections
Claim 1 is objected to because of the following informalities:  there should be a colon after “at least one of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without details that enable the different configurations to be formed, which is/are critical or essential to the practice of the invention but not included in the claim(s). 
Appropriate correction required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 claim three different embodiments within the claim. It is unclear what structure is required to make these configurations and what embodiment is being claimed. Therefore, the metes and bounds of the claim are unclear.
Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwin (US 1,402,586) in view of Phillips (US 5,794,712)
Regarding claim 2, Erwin teaches a modular agricultural trail device to plow a land surface comprising cylinders (10) including a central rotating axis (fig. 1), a plurality of knives located through the central rotating axis (14), and at least one of; swivels without bearings connected to an end of the central rotating axis; swivels with tapered bearings connected to the end of the central rotating axis; or swivels without bearings and with a grease cap connected to the end of the central rotating axis (13).  
Erwin fails to teach a triangular configuration.  However, Philips teaches a mobile frame for mounting a triangular agricultural formation (fig. 1) device adapted to be connected to a tractor tail (15), each one of the triangular agricultural formation includes; couplings to connect the at least one module including the triangular agricultural formation to the tractor trail (15). It would . 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwin and Phillips in further view of Teschner et al. (US 479,476).
Regarding claims 3 and 4, Erwin as modified does not teach different formations. However, Teschner teaches it is known to use different formations of a harrow (fig. 1-5).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to use different formations as taught by Teschner of the harrow frame of Erwin as modified based on the surface area of the soil to be covered and the type of soil being worked. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwin and Phillips in further view of Archer et al. (US 544,837).
Regarding claim 4, Erwin as modified teaches the modular agricultural trail device according to claim 2, but fails to teach wherein the knives have a trapezoidal shape with a base larger than a top. Archer teaches a similar device wherein knives have a trapezoidal shape with a base larger than a top (14). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the knives of Erwin to be trapezoidal as a change in shape taught by Archer based on the desired effect on the soil and residue. 
Conclusion
Smith (US 690,328) teaches triangular formations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671